Citation Nr: 1509729	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  14-04 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for degenerative arthritis of the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to July 1980 in the United States Army, and from October 1983 to April 2004 in the United States Air Force. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA). 

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

In a statement received in February 2015, prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of entitlement to an increased disability rating in excess of 20 percent for degenerative arthritis of the right hip.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's substantive appeal from the denial of an increased disability rating in excess of 20 percent for degenerative arthritis of the right hip have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014). 

As reflected in the record, in a statement received in February 2015, the Veteran withdrew his appeal with respect to the claim for an increased disability rating in excess of 20 percent for degenerative arthritis of the right hip; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this issue and it is, therefore, dismissed.


ORDER

The appeal is dismissed with respect to the claim for an increased disability rating in excess of 20 percent for degenerative arthritis of the right hip.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


